Citation Nr: 1443950	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 9, 2009.
 
2.  Entitlement to an initial rating in excess of 50 percent for PTSD from July 9, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, and Kilpatrick


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had more than 20 years of active service, ending in January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 30 percent rating, effective March 2008.. 

In December 2009, the RO increased the disability rating to 50 percent, effective July 9, 2009.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993).

In April 2012, the Board denied a further increase and the Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).

In December 2012, the Veteran died.

In July 2013, the Court ordered that the Veteran's surviving spouse be substituted as the Appellant for purposes of processing the claim to completion.

In January 2014, on the basis of a Memorandum Decision, the Court vacated the Board April 2012 decision and remanded the matter to the Board for further action.

The issue of entitlement to a TDIU has been raised as a part of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet.App. 447 (2009).
FINDINGS OF FACT

1.  Prior to July 9, 2009, PTSD was characterized by occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.
 
2.  From July 9, 2009, PTSD has been characterized by occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood.

3.  The Veteran's service-connected disabilities, collectively rated at 80 percent, at least one of which is rated over 40 percent, did not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD prior to July 9, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code (DC) 9411 (2013).
 
2.  The criteria for an initial 70 percent rating for PTSD from July 9, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, DC 9411 (2013).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; the Appellant has not identified any outstanding treatment records pertinent to the appeal.  The Appellant has indicated, and the record does not contain evidence, that the Veteran was in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in July 2008, July 2009, and June 2011; the Appellant has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Increased ratings

The Appellant seeks an initial rating in excess of 30 percent for PTSD prior to July 9, 2009, and an rating in excess of 50 percent from July 9, 2009.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long- term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships. 

The maximum rating, 100 percent, is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

When evaluating mental health disorders, the factors listed in the rating criteria are examples of the types and degree of symptoms, or their effects, that would justify a particular rating.  Analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The scores assigned under the Global Assessment of Functioning (GAF) scale  reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness.  GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co- workers).

On VA examination in July 2008, the Veteran and his wife reported nightmares, avoidance of crowds/seclusion, increased arousal, flashbacks, and anger.  The Veteran reported that after service he worked as a photographer, a producer of training videos for VA, and finally as an EEO investigator for VA.  In all, he worked for VA for over 23 years.  He reported good relationships with all of his co-workers and supervisors.  In 1998, at the age of 70, the Veteran ended his career because he was "tired of hearing people complaining about nothing as an EEO investigator."  

On examination, the Veteran's orientation, appearance, behavior, hygiene, affect, mood, speech, concentration, thought process, and judgment were within normal limits.  The Veteran did not have panic attacks, delusions, suicidal thoughts, or psychotic symptoms.  The examiner assigned a GAF score of 54.  He opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  He reported that the Veteran functioned satisfactorily with routine behavior, self-care, and normal conversation.

A May 2009 VA PTSD intake report shows similar findings.

VA treatment records in July 2009 show increased nightmares, depressed mood, difficulty with family relationships, decreased appetite and energy, and decreased motivation.

On VA examination in July 2009, the Veteran's wife reported that the Veteran was worse since beginning treatment in June 2008 because memories were surfacing and the Veteran did not have the skills to deal with them.  New symptoms included memory problems, hypervigilance, difficulty staying on task, and occasional panic attacks.  The Veteran reported a good relationship with his wife, but a poor relationship with his two sons and no friends.  The Veteran was able to independently perform activities of daily living, and he did not drive due to irritability.  The Veteran's wife reported that the Veteran's difficulty being around strangers and being away from home caused difficulty continuing with his contract work.

On examination, the Veteran was oriented to person, place, time and purpose.  He was pleasant, cooperative, alert, and made good interpersonal contact.  The Veteran was neatly and casually groomed, appeared genuine and truthful, and there was no evidence of exaggeration or manipulation.  He did not appear to be under the influence of drugs or alcohol.  Mood and affect were abnormal; the Veteran was depressed during the examination and reported feelings of hopelessness, helplessness, and worthlessness.  He had experienced suicidal ideation in the past and occasionally had panic attacks.  His speech was normal.  The Veteran's thought process was organized, but he was preoccupied about the Korean and Vietnam Wars.  He did not have hallucinations, delusions, or psychotic thought content. Insight and judgment were intact, but his memory was moderately impaired. The examiner assigned a GAF score of 53.  

In a July 2009 statement, the Veteran reported that the effects of his PTSD had increased.  Treatment records throughout the rest of 2009 show continued nightmares and depressed mood. 

On VA examination in June 2011, the Veteran described symptoms similar to those reported during the July 2009 VA examination-anxiety, irritability, jumpiness, hypervigilance, flashbacks, insomnia, perimeter checks, nightmares, panic attacks, agoraphobia, depression, rare suicidal ideation, impaired memory and concentration, reduced appetite and weight, low energy, and limited sociability.  The Veteran reported that his irritability caused he and his wife's joint business venture to fail.  The Veteran and his wife reported that he was isolated from his friends and community, and he spent most of his time home by himself.  The Veteran was independent in activities of daily living but he did not do housekeeping, shopping, chores, or cooking.  He denied hallucinations and said that he was not a danger to himself or others.  

On examination, the Veteran's grooming, mood, affect, focus, and judgment were appropriate.  He was oriented to time, place, person, and purpose.  Intelligence was estimated to be in the high normal range.  He did not exhibit panic attacks, obsessive rituals, or psychomotor retardation.  Thought content was somewhat anxious, it was consistent with mood and circumstances, and there was no thought disorder.  The examiner assigned a GAF score of 55 and noted moderately serious mental symptoms and impairment.

The Veteran died in December 2012.

In July 2014, a private vocational expert opined that the Veteran's service-connected disabilities have rendered him unemployable since 2009.  The rationale was that employers would not tolerate the Veteran's inability to focus or relate appropriately to co-workers, supervisors, or the general public.  See Voc. assessment, 5-6 (July 2014).

The vocational expert's opinion is predicated on an inaccurate medical history.  Specifically, the expert's opinion is based on the findings that the medical evidence shows (i) that the Veteran is not able to focus and (ii) that he cannot relate to co-workers, supervisors, or the general public.  See id. at 5.  

In fact, a VA treatment record dated July 27, 2009, states that the Veteran was "able to focus" and the July 2008 VA examination report shows that the Veteran reported that he had a good relationship with supervisors and co-workers.  As the vocational expert's opinion is predicated on an inaccurate medical history, it is afforded no probative value.

Prior to July 9, 2009, PTSD was characterized by occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, as required for a 30 percent rating.  During this period of the appeal, the Veteran functioned satisfactorily with routine behavior, self-care, and normal conversation due to such symptoms as sleep impairment, avoidance of crowds, anxiety, and irritability.  

A rating cannot be based solely on the presence or absence of symptoms listed under particular rating scheme.  Instead, the rating must be based on the frequency, severity, and duration of all symptoms affecting occupational and social impairment.  See Mauerhan, 16 Vet.App. at 442-43.  

Prior to July 9, 2009, the Veteran's mood, affect, thought process and communication, speech, judgment, and memory were generally within normal limits.  While there are symptoms of difficulty establishing and maintaining relationships and disturbances in mood and motivation, the Veteran's overall disability picture was not characterized by reduced reliability and productivity, as is required for a 50 percent disability rating, the next higher rating.

From July 9, 2009, PTSD has been characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as required for a 70 percent rating.  As the Veteran voluntarily retired and did not attend school, deficiencies in family relations, judgment, thinking, and mood are particularly significant.  

With regard to family relations, the Veteran has had no relationship with anyone beside his wife.  With regard to thinking, he developed memory impairment, ritualistic obsessions, and difficulty focusing on tasks and understanding complex commands.  With regard to mood, the Veteran had feelings of heightened anxiety, hopelessness, helplessness, and worthlessness. 

That said, a disability rating higher than 70 percent is not warranted at any time during the appeal period because the evidence does not show a disability picture more nearly approximating total occupational and social impairment, as required for the next higher disability rating, 100 percent.  

The Veteran consistently maintained a good relationship with his wife.  While he was highly irritable, the Veteran was never a persistent danger to himself or others.  For instance, he understood that his anger made him a dangerous driver, so he elected not to drive.  His behavior never rose to the level of grossly inappropriate.  While he had trouble recalling names, the Veteran always remembered who and where he was.  The record does not show that the Veteran's PTSD caused total occupational and social impairment, as required for a 100 percent disability rating.

Consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective.  However, there is no identifiable period of time, either before or after July 9, 2009, during which the PTSD was more disabling than reflected in the respective 30 and 70 percent ratings assigned.  Thus, further "staged ratings" are not supported by the record.

Consideration has been given regarding whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

The rating criteria reasonably describe the disability level and symptoms of the Veteran's PTSD.  There are no significant manifestations present that are not included in the schedular criteria.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular rating for the service-connected PTSD is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for an initial rating for PTSD in excess of 30 percent, prior to July 9, 2009, and in excess of 70 percent, from July 9, 2009.  There is no doubt to be resolved, and increased ratings are not warranted.

TDIU

The Appellant expressly raises the issue of entitlement to a TDIU as part of her claim for increased compensation.  See Rice v. Shinseki, 22 Vet.App. 447 (2009).

To prevail, the evidence must demonstrate (1) that the Veteran's combined disability rating is 70 percent or more; (2) that "one disability" is ratable at 40 percent or more; and (3) that his service-connected disabilities prevented him from obtaining or retaining substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is currently in receipt of the following disability ratings:

70 percent for PTSD,
      10 percent for bilateral hearing loss,
      10 percent for tinnitus, and
      0 percent for a scar.

As the Veteran has one disability rated at 40 percent or more and the combined disability rating is 80 percent, the Veteran meets the schedular rating requirements for a TDIU.  See 38 C.F.R. § 4.25, Table I.

Prior to service, the Veteran completed several years of college.

After service, the Veteran worked as a photographer, producer of training videos for VA, and finally as an EEO investigator for VA.  In all, he worked for VA for over 23 years.  In 1998, at the age of 70, the Veteran voluntarily retired because he was "tired of hearing people complaining about nothing as an EEO investigator."  See VA exam. 2 (July 2008).  However, he reported good relationships with all of his co-workers and supervisors.

The Appellant believes that the Veteran retired because PTSD caused difficulty being around strangers and being away from home.

During the most recent VA examination, the Veteran and his wife told the examiner that they had attempted to start a business which failed because of the Veteran's irritability.  They did not provide any specifics.

While, arguably, the failed partnership tends to suggest that the Veteran's PTSD impacted his ability to start and run a business, it does not show that he was incapable of working as an employee.

None of the VA examiners opined that the Veteran's PTSD precluded him from obtaining or maintaining employment.  His judgment was consistently intact and his intellect was above average.

The Veteran was 70 years old at the time of his voluntary retirement from VA in 1998 and there is no evidence that he attempted to obtain employment after his retirement.

In July 2014, a private vocational expert opined that the Veteran's service-connected disabilities rendered him unable to sustain and maintain substantially gainful employment from at least 2009.  The vocational expert's opinion is afforded no probative value because it was predicated on a grossly inaccurate history, including the "facts" that the Veteran could not related to his co-workers and supervisors and there was no evidence that he could focus.  

The evidence clearly demonstrates that the Veteran maintained good relationships with his co-workers and supervisors prior to his voluntary retirement and, while there is some discussion regarding his problems with focusing, there is also evidence that he was able to focus.  

The Veteran's education, specialized training, and extensive work experience and, most significantly, the Veteran's own statements further support a finding of employability.

The preponderance of the evidence is against the claim for a TDIU; there is no doubt to be resolved; and a TDIU is not warranted.





ORDER

1.  An initial rating in excess of 30 percent for PTSD prior to July 9, 2009, is denied.

2.  An initial 70 percent rating for PTSD from July 9, 2009, is granted.

3.  A TDIU is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


